ORDER

PER CURIAM:'
Steven Farrell appeals the decision of the trial court to deny modification of a custody order. In his sole point on appeal, Mr. Farrell claims that the trial court erred in denying modification of the custody order because the trial court’s finding that it was not in the best interests of the children was against the weight of the evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).